The complaint, as amended, contains three counts. The motion applies to two of these, only, namely the first and second. In the former, it is alleged in substance that the defendant husband abandoned the plaintiff wife since which time he has only partially supported her, notwithstanding that he is financially able to fully maintain her in accordance with her *Page 18 
station in life. In the second, it is asserted, in effect, that defendant has certain personal property in his possession and under his control in which the plaintiff claims a one-half interest, legal or equitable, and intends to dispose of the same in disregard of plaintiff's rights in it. As respects the first count, an order for support is demanded; as concerns the second a declaration of plaintiff's claimed rights in the personal property in question and an appropriate injunction.
In the absence of any attack indicating the contrary, it must be assumed that each of these two counts states a separate and distinct cause of action. Practice Book § 33. And see discussion in Veits v. Hartford, 134 Conn. 428. It would, therefore, be proper for a party to claim the same for a jury trial if the causes described in them were eligible therefor.
   A case, or a single count stating a separate and distinct cause of action at law, is eligible to a trial by jury as a matter of right.